Case 1:19-cv-04650-AJN-SN Document 105-12 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 11
      Case 1:19-cv-04650-AJN-SN Document 105-12 Filed 03/02/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL FOX, PAUL D’AURIA, and JILL                                Case No. 19-CV-4650 (AJN)
SHWINER,
                                                                  STIPULATION
                           Plaintiffs,

                  -against-

STARBUCKS CORPORATION d/b/a
STARBUCKS COFFEE COMPANY,

                           Defendant.



         Defendant Starbucks Corporation d/b/a Starbucks Coffee Company (“Starbucks”)

hereby states the following 1:

         1.       Starbucks did not consult with any experts for purposes of issuing its public

statement on May 21, 2019.

         2.       Rather, in February 2019, Starbucks’ outside litigation counsel retained Exponent,

Inc., an engineering and scientific consulting firm, as a consulting expert in anticipation of

litigation and to assist counsel in the defense of claims that Plaintiffs had asserted prior to the filing

of the Complaint in this action.

         3.       Starbucks did not retain Exponent for the purposes of issuing any public statement,

as no press inquiry had been made at the time of the February 2019 retention and the parties were

engaged in confidential pre-litigation discussions.

         4.       Exponent was not involved in drafting the May 21, 2019 press statement.




1
        The statements contained in the instant stipulation are without waiver of the attorney-client privilege and/or
work product doctrine.
     Case 1:19-cv-04650-AJN-SN Document 105-12 Filed 03/02/21 Page 3 of 3




       5.      Further, Exponent was not asked to issue a written report prior to May 21, 2019,

and no draft or final report has been issued to date.


Date: October 27, 2020
      New York, New York
                                                       s/ A. Michael Weber
                                                       A. Michael Weber
                                                       Devjani H. Mishra
                                                       Rebecca Goldstein
                                                       LITTLER MENDELSON, P.C.
                                                       900 Third Avenue
                                                       New York, New York 10022.3298
                                                       212.583.9600

                                                       Attorneys for Defendant




                                                 -2-
